            Case:19-01427-jtg      Doc #:55 Filed: 12/31/2020        Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF MICHIGAN

 IN RE:                                     §
                                            §
 Alisa Rene Byrnes                          §    CASE NO. 19-01427
                                            §    HON. Scott W Dales
   Debtor(s)                                §    Filed: 04/03/2019
                                            §

   ORDER ALLOWING DEBTOR TO ENTER INTO A TRIAL MORTGAGE LOAN
MODIFICATION WITH BSI FINANCIAL SERVICES AND AUTHORIZING THE DEBTOR
         TO TEMPORARILY REDUCE DEBTOR’S MONTHLY PAYMENT

       Upon Stipulation of the Debtor, the mortgage lender and the Chapter 13 Trustee, and the
Court being fully advised of the said premises.

       IT IS HEREBY ORDERED that the parties and terms of the proposed modification
include:

       Mortgage Creditor/Servicer: BSI Financial Services
       Borrower Name(s): Alisa R. Byrnes
       Property Address: 2202 Lagoon Dr., Okemos, MI 48864
       Last Four Digits of Mortgage Account No: 6524
       Proposed Modified Trial Payment: 6 Trial Payments in the amount of $1,599.78
       First Trial Payment Due: 01/01/2021.

       IT IS FURTHER ORDERED The Debtor shall reduce the monthly Chapter 13 Plan
payment to $1,030.22 for the months of January, February, March, April, May, and June of 2021
in order to make mortgage modification payments directly to the mortgage creditor:

       a.      First Trial Payment Due 01/01/2021 : The Debtor shall submit a plan payment of
               $1,030.22 to the Chapter 13 Trustee and $1,599.78 to the Mortgage Creditor.
       b.      Second Trial Payment Due 02/01/2021 : The Debtor shall submit a plan payment
               of $1,030.22 to the Chapter 13 Trustee and $1,599.78 to the Mortgage Creditor.
       c.      Third Trial Payment Due 03/01/2021 : The Debtor shall submit a plan payment of
               $1,030.22 to the Chapter 13 Trustee and $1,599.78 to the Mortgage Creditor.
       d.      Fourth Trial Payment Due 04/01/2021 : The Debtor shall submit a plan payment of
               $1,030.22 to the Chapter 13 Trustee and $1,599.78 to the Mortgage Creditor.
       e.      Fifth Trial Payment Due 05/01/2021 : The Debtor shall submit a plan payment of
               $1,030.22 to the Chapter 13 Trustee and $1,599.78 to the Mortgage Creditor.
               Case:19-01427-jtg        Doc #:55 Filed: 12/31/2020          Page 2 of 2




         f.     Sixth Trial Payment Due 06/01/2021 : The Debtor shall submit a plan payment of
                $1,030.22 to the Chapter 13 Trustee and $1,599.78 to the Mortgage Creditor.

       IT IS FURTHER ORDERED The Trustee shall resume the ongoing mortgage payments
 pursuant to terms of the last confirmed plan commencing on 07/01/2021.

         IT IS FURTHER ORDERED That during the seven months following the entry of this
 stipulation, the Chapter 13 Trustee shall reserve mortgage payments on pre-petition mortgage
 arrearages in the amount of $875.00 until:

                a.        further order of this court granting a permanent loan modification and
                          clarifying the treatment of the mortgage arrears; or
                b.        a correspondence from the creditor or debtor indicating the loan
                          modification was denied;
                c.        an approved amended plan;
                d.        in any event, no longer than six (6) months from the date of this stipulation.

         IT IS FURTHER ORDERED That following the seventh month from the entry of this
 stipulation, the Trustee shall disburse funds as to the ongoing post-petition mortgage payments,
 and mortgage arrears pursuant to the terms of the last confirmed plan until:

                a. further order of the court;
                b. notification from the creditor related to the mortgage payment change; or
                c. an approved amended plan.


         IT IS FURTHER ORDERED that any notice shall include the following:

                a. clarification of the mortgage arrears status;
                b. the current mortgage payment amount; and
                c. the mortgage payment current due date.


                                           END OF ORDER




IT IS SO ORDERED.

Dated December 31, 2020
